Title: To James Madison from Nathaniel Henchman, 29 May 1813
From: Henchman, Nathaniel
To: Madison, James


          
            Dear Sir,
            Amherst, N.H. May 29, 1813.
          
          Strictly speaking the subscriber is not acquainted with your honor; but when he considers you as the President of the U.S. and a vigorous defender of its honor & strict independence, he considers himself near to & intimately acquainted with your person. Under those impressions you will excuse the writer for his presumption in the following lines. The scribler has the fortune to live in a republican town, which boasts of much patriotism, they rejoice at the success of our arms; but repine at the disasters; But to be short; when they are tried by the test of patrio[t]ism, many of them are found wanting.
          They rejoice at the destruction of the enemy; but shudder at the thought of contribueing their mite to support the nesessary war. A loan of 20,000,000 would not start them much; but if one fourth that sum were to be assesed upon the U.S. one fourth of my neighbors, as patriotic as they prentend to be, would give up their patriotism; & in a greater or less degree thro. out New England, I fear this would be the case. So that if the war could be carried on by other means than assessing taxes at present the subscriber would rejoice, not for his own sake, but for the cause of his countery, As for the verity of the above remark your haner knows better than myself. Our Legisleture meet next Wednesday, they will probably choose a federal Senator to Congress, instead of my brother in law J. K. Smith, who ought to have been chosen last fall & who lacked only 1 vote of it, which vote was withheld by a republican, so called, but who had been converted into a Clintonean, The subscriber does not request any return to these lines, as you may feel delicate about the same knowing that an imposter might write the above. Yours &c. &c.
          
            Nathl: Henchman
          
        